 Case 1:18-cv-00632-RJJ-PJG ECF No. 56 filed 05/30/19 PageID.553 Page 1 of 1



                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

                                        MINUTES


JOHN HEYKOOP, d/b/a,                )
EAGLE TOWING,                        )
                                     )
          Plaintiff,                 )           CASE NO.             1:18-cv-632
                                     )           DATE:                May 30, 2019
v.                                   )           TIME:                10:01 a.m.-11:32 a.m.
                                     )           PLACE:               Grand Rapids
JEFFREY WHITE, et al.,               )           JUDGE:               Hon. Robert J. Jonker
                                     )
          Defendants.                )
                       _________________________________

                                    APPEARANCES

PLAINTIFF(S):
John Seamus Brennan

DEFENDANT(S):
Patrick Stephen Myers

                                      WITNESSES

PLAINTIFF(S):


DEFENDANT(S):

                                     PROCEEDINGS

NATURE OF HEARING:

Hearing on Defendants' Motion for Summary Judgment (ECF No. 49) and Plaintiff's Motion for
Leave to Amend and for Partial Summary Judgment (ECF No. 51); Order to follow.

COURT REPORTER:             Glenda Trexler              Margaret Khayat Bratt
                                                               Law Clerk
